Citation Nr: 0602914	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  98-08 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder 
secondary to exposure to herbicides.

3.  Whether new and material evidence to reopen a previously 
denied claim for entitlement to service connection for a low 
back disorder has been received.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A June 1997 rating decision that, in pertinent 
part, granted service connection for PTSD with an evaluation 
of 30 percent, denied entitlement to service connection for a 
skin disorder as secondary to exposure to herbicides.  A June 
2001 rating decision determined that new and material 
evidence to reopen a previously denied claim for entitlement 
to service connection for a low back disorder was not 
received, and the veteran filed a timely appeal.  The RO 
Decision Review Officer determined that the veteran had 
submitted new and material evidence to reopen the previously 
denied claim for entitlement to service connection for a low 
back disorder and denied the claim on the merits.  The 
veteran perfected an appeal.  Jurisdiction of the claims file 
was subsequently transferred to the Roanoke, Virginia, RO 
pursuant to the veteran's December 2002 request due to his 
change of residence.

In light of the fact that the veteran contested the initial 
evaluation of his PTSD disability, the Board has styled that 
issue as reflected.  See Fenderson v. West, 12 Vet. App. 119 
(1999).



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  For the period prior to January 16, 1997, the veteran's 
PTSD manifested with a somewhat anxious mood and disrupted 
sleep, and a Global Assessment of Functioning (GAF) of 60, so 
as to more nearly approximate a definite impairment in his 
ability to establish or maintain effective or favorable 
relationships and definite industrial impairment.  No thought 
disorder or severe depression was manifested, and the veteran 
integrated easily into his in-patient community and group 
counseling.

3.  Considerable impairment of the ability to establish or 
maintain effective or favorable relationships with people, 
or, by reason of the psychoneurotic symptoms, the veteran's 
reliability, flexibility, and efficiency levels were so 
reduced so as to considerably impair his industrial capacity 
was not more nearly approximated.

4.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, was not 
more nearly approximated.

5.  For the period beginning on January 16, 1997, the 
veteran's PTSD manifested with sleep disturbance, intrusive 
thoughts, some isolative behavior, irritability, difficulty 
concentration, a dysphoric affect and, at times, depression, 
so as to more nearly approximate considerable impairment of 
the ability to establish or maintain effective or favorable 
relationships with people, or, by reason of the 
psychoneurotic symptoms, the veteran's reliability, 
flexibility, and efficiency levels were so reduced so as to 
show considerable industrial impairment.

6.  Severe social impairment in the ability to form and 
maintain effective or favorable relationships with people; 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment has not been more nearly approximated.

7.  Occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or an 
inability to establish and maintain effective relationships, 
has not been more nearly approximated.

8.  The preponderance of the evidence does not show the 
veteran to manifest a skin disorder which is secondary to 
exposure to herbicides.

9.  A June 1997 rating decision determined that new and 
material evidence to reopen a previously denied claim for 
entitlement to service connection for a low back disorder was 
not received.  The veteran did not appeal the decision and it 
became final.

10.  The evidence submitted since the June 1997 decision 
directly relates to the issue of a nexus between the 
veteran's low back disorder and his active military service.

11.  The preponderance of the evidence does not show the 
veteran's low back disorder to have been caused or made worse 
by his active military service.





CONCLUSIONS OF LAW

1.  The requirements for an initial rating in excess of 30 
percent for PTSD for the period prior to January 16, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.132, Diagnostic Code 9411 (in 
effect prior to November 7, 1996), 4.130, Diagnostic Code 
9411 (2005).

2.  With resolution of reasonable doubt in the veteran's 
favor, the requirements for an initial rating of 50 percent, 
but no more, for PTSD for the period beginning on January 16, 
1997, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.132, Diagnostic Code 9411 (in 
effect prior to November 7, 1996), 4.130, Diagnostic Code 
9411 (2005).

3.  A skin disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1113, 1116, 5107(b) (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(e) (2005).

4.  The June 1997 rating decision is final; new and material 
evidence to reopen a previously denied claim for entitlement 
to service connection for a low back disorder has been 
received; and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).

5.  A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., became effective after 
the veteran filed his claims in the 1990s.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and mandated an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The Secretary of Veterans Affairs 
determined that the VCAA is applicable to all claims filed 
before the date of enactment and not yet final as of that 
date.  See 66 Fed. Reg. 45,629 (2001); VA O.G.C. Prec. Op. 
No. 7-2003 (November 19, 2003).  Thus, the VCAA applies to 
the veteran's claim.

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, a May 2003 RO letter provided notice to the 
veteran what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The May 2003 letter did not set forth the evidence 
required to show entitlement to a higher evaluation.  The 
veteran, however, was also provided with a copy of the 
appealed rating decision, as well as May 1998 Statement of 
the Case, and multiple Supplemental Statements of the Case 
(SSOC).  These documents provided him with notice of the law 
and governing regulations, including the criteria for a 
higher evaluation, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the September 2003 SSOC included a summary of 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.

The RO did not provide the veteran a VCAA letter which 
specifically addressed his claim for entitlement to service 
connection for a skin disorder.  As noted, however, the May 
1998 SOC included the legal standard for showing service 
connection for a condition as secondary to exposure to 
herbicides.  The veteran was provided VCAA letters in March 
2001 and May 2003, which provided comprehensive notice on the 
requirements for showing service connection.  Further, the 
January 2004 SSOC set forth all of the applicable regulatory 
criteria for showing service connection based on exposure to 
herbicides.  In light of the above, the Board finds that a 
reasonable person could be expected to understand from the 
notice provided what was needed to substantiate his claim for 
service connection for a skin condition due to herbicide 
exposure.  See Mayfield, supra.

With regard to the low back claim, the May 2003 letter 
advised the veteran of the evidence needed to substantiate 
the claim for service connection, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.

Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  In an April 2003 statement, the 
veteran's representative informed the RO that the veteran 
indicated his understanding of the VCAA and his rights under 
the act and advised that his VA treatment records constitutes 
all of the evidence related to his claim.  Accordingly, there 
is no further duty to notify, and no prejudice to the veteran 
exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

PTSD Evaluation

Relevant law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered.  Current rating evaluations of 
mental disorders include consideration of the criteria of the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), 38 C.F.R. § 4.130, but the VA rating 
criteria govern the overall evaluation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442-44 (2002).  An evaluation of 
the disability level of a mental disorder is based on the 
total evidentiary picture of the appellant's occupational and 
social impairment.  Further, social impairment is not the 
sole criterion on which an evaluation is based.  38 C.F.R. 
§ 4.126(a), (b).  Not every criterion of a higher rating 
criteria must be met in order for an appellant to receive the 
higher evaluation, 38 C.F.R. § 4.21, and that any doubt as to 
whether to apply a higher rating is resolved in favor of the 
higher rating.  38 C.F.R. § 4.3.  If a disability picture 
more nearly approximates the higher criteria, the higher 
rating will be assigned.  38 C.F.R. § 4.7.  Further, 
applicable rating criteria are applied via an overall 
assessment of one's disability picture.  

The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  In general, the 
degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119, it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the veteran's PTSD.  Rather, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.

Factual background

An August 1996 VA Discharge Summary reflects that the veteran 
presented in July 1996 and sought admission for stress 
related symptoms and traumatic events of his Vietnam service.  
At the time of admission, the veteran's mood was somewhat 
anxious, and he described a disrupted sleep pattern with 
recurrent trauma-related nightmares.  His speech was logical, 
relevant, and coherent, and there was no evidence of a 
thought disorder or severe depression.  During his 45-day in-
patient stay, he integrated into the community therapy with 
little difficulty, and he was always socially appropriate and 
interactive.  He related that explosive anger was one of the 
main things he needed to deal with.  At discharge, his sleep 
disturbance and his insight were improved.  The diagnoses at 
discharge were alcohol dependence and PTSD.  Axis V, Global 
Assessment of Functioning (GAF), current and for the prior 
year, was assessed as 60.

The January 16, 1997 VA examination report reflects that the 
veteran related that his PTSD symptoms became pronounced in 
the early 1990s, when he started having nightmares and 
intrusive thoughts about his Vietnam experience.  He was 
attending counseling sessions and was taking Trazodone 300 mg 
and Inderal 10 or 20 mg twice a day.  The report reflects 
that he slept somewhat better, but he was still substantially 
dysphoric.  He related that he married for the second time in 
1985, and that marriage ended in separation in 1990 and 
divorce in 1993.  He met his third wife in 1991 and married 
her in 1994.  His third wife participated in a spousal 
program for PTSD patients.  The veteran related that he 
retired around 11:00 p.m., but he did not fall asleep until 
1:30 or 2:00 a.m.  If he had a nightmare, he did not go back 
to sleep.  He avoided thoughts or activities that reminded 
him of Vietnam.  He experienced flashbacks prior to his VA 
in-patient treatment, but related that they had not been 
particularly prominent since.  He was reportedly irritable, 
experienced outbursts of anger, had difficulty concentrating, 
was hypervigilant, and experienced exaggerated startle 
response.  The examiner observed that the veteran had a 
prominent dysphoric component without having a primary 
diagnoses of major depression.  

Mental status examination revealed no thought disorder.  
There was latency in his responses, which was suggestive of 
depression and difficulty concentrating.  There was no 
psychotic thought content.  He acknowledged past suicide 
ideation, but he was not suicidal at the time of the 
examination.  The examiner noted the veteran's first 
psychiatric hospitalization during the prior year, and 
observed that the veteran had lost his job for reasons 
unrelated to his PTSD.  The examiner assessed the severity of 
the veteran's symptoms as moderately severe and placed his 
GAF at 52, and suggested to the veteran that he consider an 
anti-depressant.

An October 1997 VA note reflects that the veteran had missed 
a number of group counseling sessions.  The provider noted 
that the veteran was still bothered by survivor guilt but was 
feeling less depressed, as he had started vocational 
training.  A January 1998 note by a VA social worker assessed 
the veteran's impairment as mild, assessed his then current 
GAF as 62, and noted that medical followup was not indicated.

VA outpatient records reflect a March 1998 entry for the 
veteran's yearly assessment.  The veteran complained of sleep 
disturbance, nightmares, intrusive thoughts, and depression.  
He related that he was fairly isolative but he attended VA 
group counseling sessions, as well as Alcohol Anonymous 
meetings, where he interacted with peers.  He was still 
unemployed.  The psychologist noted the veteran's psychomotor 
activity and speech to be normal, his affect appropriate, and 
his mood depressed.  Thought process was goal directed, and 
he was oriented times three.  Recent and remote memory were 
intact, but he showed poor attention span.  He denied suicide 
or homicide ideation, and insight and judgment were intact.  
The provider also noted that the veteran was active in 
church.  The psychiatrist's note reflects that the veteran's 
wife was attending the spousal program.  Prior to the 
veteran's in-patient treatment, he had a long history of 
alcohol dependence for alleviation of his PTSD symptoms, and 
a citation for driving under the influence was the impetus 
for his having sought treatment.  Since the inception of his 
treatment, he had remained sober and was preparing to obtain 
his driver's license.  

The note reflects that the veteran lived with his second wife 
and he had two adult children who had moved away.  His 
relationship with his wife deteriorated during his years of 
drinking, but they were communicating better as of the date 
of the entry.  He tended to be self-centered and self-
absorbed, and both issues had been addressed in group 
therapy.  He attended services regularly at his Baptist 
church, and he attended Alcohol Anonymous meetings with a 
firm belief in a higher power.  The psychiatrist assessed the 
impact of the veteran's level of impairment as marked in the 
following areas: vocational functioning, sleeping, 
concentration, depression, and PTSD.  The impairment of 
marriage and family was mild, and of peer relationship and 
anger control, moderate.  The Axis I diagnosis was PTSD with 
depressive features and alcohol dependence, in remission for 
1.75 years.  The veteran's GAF, current and for the prior 
year, was assessed as 52.

In a May 1998 letter, a VA psychiatrist related that the 
veteran was experiencing increased depression, lack of 
motivation, poor sleep, increased nightmares, and flashbacks, 
which prevented him from having a normal relationship with 
his wife, and that he was unable to work.  The provider 
related that the veteran might improve if he was active in 
the PTSD groups.

The September 2000 examination report reflects that the 
veteran lived with his third wife, and they had been married 
for 10 years.  He still was attending group counseling and 
Alcoholics Anonymous, and he was taking Trazodone 300 mg and 
Prozac 20 mg.  The veteran related concern that he felt very 
little emotional impact after the funeral of an aunt he was 
very close to.  He stated that he avoided crowds and well-lit 
areas, as he preferred the dark.  He described intrusive 
thoughts on a daily basis but related that the Trazodone 
helped his sleep.  Dark, misty, or rainy weather made him 
depressed where he wanted to stay in bed, as it reminded him 
of Vietnam.  The examiner asked the veteran to describe some 
of his Vietnam experiences and noted that it was clearly very 
difficult for him to do so, and the examiner had to call the 
veteran's name to bring him out of the experience he was 
describing.  

The examiner noted that, on the whole, the veteran's hygiene 
was good, but he related that at times he did not feel like 
shaving for two, three, or four days, as he felt depressed, 
and that over the prior five or six years he had experienced 
difficulty remembering peoples names and where he had placed 
things.  The examiner noted some passive suicide thoughts.  
The veteran also related that "often" he broke out into a 
panic attack, with sweating and palpitation for no apparent 
reason.  No specific interval was given.  The examiner 
assessed the veteran's GAF as 58.

In February 2002, a VA social worker completed a formatted 
questionnaire prepared by the veteran's then representative.  
The answers to the questions reflected that the veteran 
manifested flattened affect at times, abstract thinking, and 
difficulty in establishing relationships.

In a December 2002 statement, the veteran asserted that he 
was experiencing sleep problems, nightmares, flashbacks, 
anxiety attacks four times a week, and outbursts of rage.  He 
also asserted that he was unable to work due to his 
medications.

The August 2003 examination report reflects that the examiner 
interviewed the veteran in July 2003 but deferred preparation 
of the report until the claims file was reviewed.  The 
veteran related that his unemployment was due to his back 
disorder, and that he still lived with his third wife.  All 
three of his children were adults.  The veteran related that 
he had not used alcohol since 1996 and his in-patient 
treatment.  The examiner noted the veteran was prescribed 
Trazodone and Citalopram for mood stability.  

The veteran related that he still experienced intrusive 
thoughts daily, and that he slept four hours a night on 
average.  He estimated his nightmares as having occurred 
eight times a month.  News reports of events in Afghanistan 
tended to aggravate his symptoms and could lead to social 
isolation which lasted hours, or at times, days.  He 
exhibited a somewhat sad and constricted affect throughout 
the interview.  He presented appropriately groomed, and he 
was alert, attentive, and oriented times four.  He reported 
anxiety related to Vietnam.  The examiner noted his speech to 
be clear, goal directed, spontaneous, and normally paced.  He 
had no history of delusions or sustained auditory 
hallucinations.  The veteran related that, at infrequent 
times, it was like he heard someone hollering or crying.  The 
examiner observed that it was difficult to pin down whether 
the veteran was describing an auditory hallucination or 
illusion experiences.  The examiner's impression was that it 
was the latter.  

The veteran's mental pace and energy level were within normal 
limits.  He described fair motivation and related that he 
structured his time by mowing his lawn and "tinkering 
around."  He denied marked irritability with family members 
and related that he had no close relationships outside his 
family.  He denied recent suicide or homicide ideation, and 
his insight and judgment were fair.  The examiner noted that 
the veteran's symptoms were in accord with his diagnosis as 
having PTSD, and he assessed the veteran's GAF as 55.

Analysis

The rating criteria for mental disorders were changed on 
November 7, 1996.  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran may be entitled to resolution of 
his claim under the criteria that are to his advantage.  The 
old rating criteria may be applied throughout the period of 
the appeal, if they are more favorable to the veteran.  New 
rating criteria, however, may be applied only from the 
effective date of the change forward, unless the regulatory 
change specifically permits retroactive application.  
38 U.S.C.A. § 5110(g); VA O.G.C. Prec. Op. No. 7-2003 (Nov. 
19, 2003); VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).

The May 1998 SOC informed the veteran of the prior and 
current rating criteria, and the RO considered his claim 
under both criteria, which means the Board may do likewise.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Under the 
prior rating criteria for PTSD, consideration was given to 
reduction of initiative, flexibility, efficiency and 
reliability levels, as well as to the ability to maintain 
wholesome relationships with people.

A 30 percent evaluation requires definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating requires that the 
ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility, and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court, then named the United States Court of Veterans 
Appeals, stated that the term "definite" in 38 C.F.R. § 4.132 
(1993) was "qualitative" in character, whereas, the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
2002).
 
In a precedent opinion, dated November 9, 1993, the General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  VA 
O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 4753 (1994).  In that 
opinion, the term "considerable," as used in 38 C.F.R. 
§ 4.132 to describe the criterion for a 50 percent 
evaluation, was defined to describe a "rather large," degree 
of strength or intensity.  Id., at 5.  VA, including the 
Board, is bound by this interpretation of the term.  38 
U.S.C.A. § 7104(c) (West 2002). 

The Board finds that, for the period prior to January 16, 
1997, the veteran's PTSD more nearly approximated definite 
impairment and a 30 percent evaluation.  As set forth above, 
the veteran's primary symptoms in 1996 were intrusive 
thoughts and some anxiety.  He manifested no suicide or 
homicide thoughts, hallucinations, or depression, and his GAF 
was assessed as 60.  The GAF considers psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  DSM-IV, p. 46.  A GAF of 60 is at the 
highest end of the 51 to 60 range for moderate symptoms and 
just one point below the 61 to 70 range for some mild 
symptoms.  Id., at 46-47.  A higher evaluation was not more 
nearly approximated, as the preponderance of the evidence 
shows the veteran did not manifest considerable impairment.  
He was still employed, his wife had attended a spousal 
program, and he was communicating better with her, and he 
manifested no depression, hallucinations, suicide ideation, 
or any thought disorder.  Thus, the overall evidence does not 
show considerable impairment to have been more nearly 
approximated.  38 C.F.R. § 4.7.

At the 1997 examination, however, the examiner noted 
substantial dysphoria, depression, and impact on 
concentration, and assessed the severity of the veteran's 
symptoms as moderately severe.  His GAF was assessed as 52 
due to depression at the time of the examination.  Although 
the veteran's wife had attended a spousal program and his 
marital relationship was improved, the examination report 
reflects that the veteran was experiencing anger outbursts, 
and sleep disturbance.  The overall evidence reflected in the 
January 1997 examination report showed the veteran's symptoms 
to be on the borderline for considerable impairment, thus, 
the Board finds that, beginning on January 16, 1997, the 
veteran's symptoms more nearly approximated considerable 
impairment and a 50 percent evaluation.  38 C.F.R. §§ 4.3, 
4.7.  The Board finds that a higher, 70 percent, evaluation 
was not more nearly approximated, as the veteran exhibited no 
thought disorder, suicide or homicide ideation, and he 
continued to maintain a viable marital relationship.    
Although he denied any close social relationships outside his 
family sphere, he maintained his marital and family 
relationships and his personal involvement in his church.  
Further, the veteran continued involvement in his group 
counseling and Alcohol Anonymous activities, where he 
interacted with his peers.  Further, the veteran's 
unemployment was not related to his PTSD symptoms but his 
back disability.  Thus, the Board finds that, under the prior 
criteria, the veteran's PTSD did not more nearly approximate 
a 70 percent evaluation at any time during the appeal period, 
as reflected in the fact that his GAF has never been assessed 
below 50.  The Board further notes that the 2003 examination 
did not confirm the veteran's assertions of anxiety attacks 
four times a week, difficulty with his medications, or a 
consistent flattened affect.

Under the current criteria, occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events) warrants an evaluation of 30 
percent.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

PTSD which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  Id.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.

The Board finds that, under the current criteria, 
symptomatology to fall significantly short of the current 
criteria for a 50 percent or higher evaluation.  The 2003 
examination report noted no findings of flattened affect, 
suicide or homicide ideation, spatial disorientation, near 
continuous panic attacks, impaired impulse control, neglect 
of personal appearance or hygiene, or inability to establish 
and maintain effective relationships.  The Board does not 
find the veteran's not shaving for two to four days to be 
neglect of overall personal appearance and hygiene, as there 
was no evidence of other personal neglect.  Thus, the prior 
criteria are deemed more favorable to the veteran.  38 C.F.R. 
§§ 4.3, 4.7.

The Board has considered the reasonable doubt doctrine and 
finds that the preponderance of the evidence shows the 
veteran's PTSD to have more nearly approximated a 50 percent 
evaluation for the entire period beginning on January 16, 
1997, and that 50 percent adequate compensates him for his 
functional loss.  38 C.F.R. §§ 4.1, 4.3, 4.7.

Skin Disorder

Relevant law and regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or 
air service, certain diseases, including chloracne, or other 
acneform disease consistent with chloracne shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  For 
the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

To warrant presumptive consideration, chloracne shall have 
become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to a herbicide agent 
during active service.  38 C.F.R. § 3.307(a)(6)(ii).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era (reversing the Court's holding in McCartt v. 
West, 12 Vet. App. 164 (1999) that required that the veteran 
have a presumptive disease before exposure was presumed).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

Factual background

The veteran served in Vietnam from December 1967 to December 
1968.  His service medical records reflect no entries for 
complaints, findings, or treatment for skin symptomatology 
during that period.  In February 1974, he presented with a 
complaint of a rash on both arms, which was assessed as an 
allergic reaction.  Treatment was a prescription for Fastex 
and Benadryl.   A November 1974 entry does not reflect the 
specific complaint.  It notes that the veteran requested to 
see a doctor before being given medication.  The medication 
was Benadryl, one tablet daily, and Hydrocortisone cream.  An 
August entry reflects the veteran was seen for a rash, but 
the specific part of the body affected was not noted.  An 
August 1975 entry reflects that he presented with a complaint 
of a rash in his groin area.  The provider noted that the 
veteran was prescribed Tinactin the day prior, and that the 
rash was worse.  Physical examination revealed a palpular-
pulstar coalesced rash of the intertriginous area 
bilaterally.  The examiner rendered an assessment of 
moniliasis.  Parenthetically, the Board notes that moniliasis 
is a synonym for candidiasis, which is an infection caused by 
candida.  Steadman's Medical Dictionary, pp. 1127, 277, 27th 
Edition (2000).  He was prescribed medication and told not to 
wear shorts for one week.  In September 1975, the veteran 
complained of a pruritic rash on his scrotum, and he was 
treated with a topical application.  A January 1976 entry 
reflects the veteran complained of a welt on his inner left 
thigh, and it was worse than the day before.  He was excused 
from jumping for three days.

The July 1976 Report Of Medical Examination For Separation 
reflects that all areas were assessed as normal.

The March 1985 Agent Orange Protocol reflects that the 
veteran asserted no specific exposure in Vietnam, other than 
washing in local water and being in the field.  He also 
denied exposure to other toxins during and after active 
service.  His related history included a rash on his wrist 
and neck from jewelry.  Physical examination revealed no skin 
pathology.

The January 1991 VA examination report reflects that physical 
examination revealed evidence that the veteran had difficulty 
shaving, as reflected by post-inflammatory regimentation and 
elevated follicles on his neck.  The diagnoses included 
shaving bumps.  The January 1996 Agent Orange examination 
report reflects that the veteran related that he served in 
recently sprayed areas, and that he probably consumed food 
and drink contaminated by Agent Orange.  He also related that 
he developed a rash on both arms while in Vietnam, as well as 
on his groin.  Physical examination revealed a rash in both 
axillae.  The examiner's diagnoses included suspected history 
of exposure to Agent Orange and dermatitis in both axillae.

The January 1997 skin examination report reflects that the 
veteran related that the rash around his neck began in 1968, 
and it was described as intermittent and pruritic, and it was 
worse upon perspiration and wiping.  Physical examination 
revealed mild, post-inflammatory hyperpigmentation around the 
neck.  The examiner noted it to be negative by dermatology.  
There was no scaling.  The findings were, mild 
hyperpigmentation, neck, macullar, and negative, and the 
diagnosis was post-inflammatory hyperpigmentation secondary 
to folliculitis.

Analysis

The veteran is presumed to have been exposed to Agent Orange 
during his service in Vietnam.  Nonetheless, the 
preponderance of the evidence indicates that he manifested no 
skin symptomatology during his tour in Vietnam or within one 
year of his departure in 1968.  The service medical records 
reflect that all of the veteran's treatment for skin 
symptomatology occurred in the 1970s.  Further, none of his 
rashes were diagnosed as related to Agent Orange.  The only 
skin disorder noted at the VA examinations was diagnosed as 
secondary to folliculitis.  The Board notes that a July 1991 
rating decision denied service connection on a direct basis 
for a rash, and the veteran did not appeal that decision.  
The Board further notes that the veteran has not provided or 
cited the Board to any evidence that his folliculitis should 
be found to be related to his presumed exposure to Agent 
Orange.

The Board has considered the reasonable doubt doctrine as 
concerns this claim and finds that the evidence of record 
preponderates against the veteran's claim for presumptive 
service connection for a skin disorder secondary to exposure 
to herbicides.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Low Back Disorder

Relevant law and regulation

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2005).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

As noted above, the veteran filed his application to reopen 
his previously denied claim prior to 2001.  The regulation 
applicable to new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, effective August 29, 2001.  Thus, 
the former version of 3.156(a) is applicable to his claim.  
See 66 Fed. Reg. 45,620.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156 (2001); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims (Court) held that the question 
of what constitutes new and material evidence requires 
referral only to the most recent final disallowance of a 
claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Factual background

The veteran's DD Form 214 reflects award of the Parachute 
Badge.  The sole entry in the service medical records which 
makes any mention of the veteran's back is a May 1974 entry 
which reflects that the veteran had complained of otitis 
externa and vertigo the day prior, and was then presently 
complaining of vague low back pain and dysuria of the prior 
12 hours.  The rectal examination revealed a tender and boggy 
prostate.  The examiner's diagnoses included prostatitis, and 
the veteran's treatment included hot sitz baths and avoidance 
of alcohol.  The service medical records reflect no other 
entries related to back symptomatology.  The July 1976 Report 
Of Medical Examination For Separation assessed the veteran's 
spine and other musculoskeletal system as normal.

An April 1982 VA screening note reflects that the veteran 
presented with complaints of pain that started at his neck 
and went down his left side to his leg.  He related that, 
while in Vietnam, he was caught between "a truck" and 
strained his prostate gland.  The examiner rendered an 
impression of low back strain rule out compression of low 
back.

A May 1982 rating decision denied entitlement to service 
connection for a low back condition.  The veteran did not 
appeal that decision, and it became final.  The veteran 
submitted several applications to reopen the previously 
denied claim between 1982 and 1997, and the RO determined in 
all of those instances that new and material evidence to 
reopen the claim was not received.  The veteran did not 
appeal any of those denials, and all of those decisions 
became final.

A June 1997 decision again determined that new and material 
evidence to reopen the previously denied claim for a low back 
disorder was not received among other decisions related to 
other claims of the veteran.  The veteran's July 1997 appeal 
of that decision addressed only the initial evaluation of his 
PTSD and his skin disorder.  The June 1997 decision became 
final as concerned his application to reopen the previously 
denied claim for a low back disorder.

Although the Board notes no record of an application to 
reopen the low back claim in 1998, the August 2000 rating 
decision reflects that he applied to reopen the claim in June 
1998.  The Board notes a 1999 medical opinion related to the 
veteran's low back disorder, which serves the same purpose.  
In any event, the veteran did submit another application to 
reopen the claim.  The August 2000 rating decision determined 
that new and material evidence was not received to reopen the 
claim.  In response to the August 2000 decision, however, the 
veteran submitted a report from a private provider who opined 
that his service as a paratrooper could have been the genesis 
of his low back disorder.  He also submitted a report from a 
VA provider that his service as a paratrooper contributed to 
his radiculopathy.

A March 2001 RO letter, however, informed the veteran that 
the providers' original reports were needed if their opinions 
were to be considered.  In this regard, the first report 
appears to have two different forms of handwriting, and the 
second report had an alteration.  A June 2001 rating decision 
determined that the veteran did not respond to the March 2001 
letter and that new and material evidence was not submitted 
reopen the claim.  The veteran submitted a timely appeal of 
the June 2001 decision and perfected it after issuance of a 
SOC.  In light of the two medical opinions noted above, the 
Decision Review Officer determined that new and material 
evidence was received, reopened the veteran's claim, and 
denied it on the merits.

Analysis

The Board notes, as set forth above, that the June 2003 SOC 
reflects that the RO Decision Review Officer determined that 
new and material evidence to reopen the back claim was 
received, reopened it, and adjudicated it on the merits.  
Nonetheless, the Board has the jurisdictional responsibility 
to consider whether it was proper to reopen the claims.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the 
Board will determine whether new and material evidence has 
been received and, if so, consider entitlement to service 
connection on the merits.

The January 1991 examination report reflects that the veteran 
worked as an auto mechanic.  Physical examination revealed 
his lumbar spine to manifest full range of motion with point 
tenderness.  The examiner diagnosed low back syndrome.  The 
1996 Agent Orange examination report reflects that the 
veteran reported a history of low back pain since 1985, and 
that a work-up revealed two herniated discs.  The examiner 
noted tenderness at L2-L3 during the examination.  The 
diagnoses included history of low back pain.

The veteran's private provider noted in his December 2000 
report that he had treated the veteran for low back pathology 
since November 2000, and that a 1995 MRI examination showed 
disc herniation at L5-S1.  He then noted that:

Mr. Perry's history of over 10 years service as an 
Army paratrooper and the continuous microtrauma to 
the spine associated with this activity can cause 
the above mentioned findings.  The subsequent 
advanced degeneration, spinal stenosis, facet 
syndrome, and shearing tearing force to the Nuclear 
Pulposus of the vertebral disc system can result in 
chronic back pain.

The number 10 was handwritten over the typed 
information, and included no initials as to the person 
making the change.  The veteran's VA provider submitted 
a December 2000 report which reflected that the veteran 
experienced low back pain from a herniated disc at L4-
L5, and that his military service as a paratrooper had 
contributed to the veteran's radiculopathy.

The veteran submitted evidence to refute the August 2000 
decision and submitted a timely Notice of Disagreement 
to the June 2001 rating decision.  Thus, the Board deems 
the June 1997 decision to be the last final decision 
which determined that new and material evidence was not 
received.  In any event, the Board finds that new and 
material evidence to reopen the previously denied claim 
has been received.  The opinions of the private provider 
and the VA provider are presumed credible and are not to 
be tested for weight at this stage of the appeal.  
Justus v. Principi, 3 Vet. App. at 510.  The veteran's 
claim is reopened.

As noted, the RO fully developed the veteran's claim and 
considered all of the evidence on the merits.  Thus, the 
Board may also address the merits of the veteran's claim 
for entitlement to service connection on the merits 
without the necessity of a remand without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384.

The discussion of the legal requirements for service 
connection set forth under the veteran's skin disorder 
claim, except for that portion on herbicides, is hereby 
incorporated here by reference.

In addition, where a veteran served continuously for ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2005).  

After the RO reopened the veteran's claim, another 
examination was arranged.  The June 2003 examination 
report reflects that the examiner reviewed the claims 
file as part of the examination.  The examiner noted the 
veteran's 1974 episode of low back pain associated with 
prostatitis and that he was successfully treated with 
antibiotics.  Also noted, was his prior treatment and 
diagnosis for low back pathology and the opinions of the 
private provider and the VA provider.  The veteran 
related his service as a paratrooper, and that he had 
experienced intermittent low grade pain, but he never 
sought treatment.  He stated that he injured his back in 
Vietnam on night patrol but he was treated successfully, 
and that he had back discomfort secondary to a crush 
injury.  

The veteran described a great deal of back pain and 
stiffness beginning in the early to mid-1980s.  He also 
injured his back while employed at a casket company in 
the 1980s.  He sought treatment in the 1990s because of 
significant pain and numbness in his lower extremities.  
He declined surgery and was treated conservatively with 
extensive physical therapy.  His current symptoms were 
significant pain upon prolonged sitting and some 
numbness in both legs.  

Physical examination revealed no structural abnormality, 
and there was no point tenderness.  He had spasms 
involving his lumbar spine.  The examiner opined that 
the veteran manifested degenerative disc disease of the 
lumbar spine.  He also observed that it is well 
recognized that paratroopers are prone to have more 
problems with their lower back, and that most of them do 
sustain some type of back injury.  The examiner noted, 
however, that the veteran's history was remarkable for 
the absence of any documented significant back injury 
while he was a paratrooper.  The examiner then noted the 
evidence in the claims file of the veteran's many-years 
employment as an auto mechanic, and the fact that he 
retired from that vocation due to back pain.  In light 
of the number of intervening years between the veteran's 
service as a paratrooper and the onset of his low back 
symptoms, the examiner opined that it was just as likely 
that the veteran's work as a mechanic contributed to his 
back pain than it is to supposed injuries that occurred 
while he was a paratrooper which are not documented in 
his records.  The examiner specifically concluded that 
there was no causal link due to the significant length 
of time before the appearance of back pain, as well as 
the absence of any documentation of any back injury in 
his records.

The Board must assess the credibility and probative 
value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  While the Board is 
not free to ignore the opinion of a treating physician, 
it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).  At this stage of the appeal, the 
opinions of the private provider and the VA provider 
must be tested for weight and credibility just as any 
other evidence of record.

The Board finds that the opinion reflected in the 2003 
examination report garners the greater weight.  The private 
provider appears to have considered only his very brief 
exposure to and treatment of the veteran, and he apparently 
relied on the veteran's history of injuries as a paratrooper.  
A provider's opinion, of course, is not to be rejected 
solely on the rationale that it was based on history given 
by the claimant without first testing credibility of the 
history on which it was based.  See Kowalski v. Nicholson, 
19 Vet. App. 171, 179  (2005).  The Board notes, however, 
that the veteran's account of his "injuries" in service are 
contradicted by his service medical records.  There is no 
record of his having been injured while in active service, 
and his only recorded back symptoms were related to his 
prostate gland.  Thus, while the veteran certainly served as 
a paratrooper and had to have performed numerous jumps to 
earn the Badge, that service does not automatically equate 
to his having sustained injury.  Consequently, in the 
absence of documentation of any in-service pathology, the 
private provider's and the VA provider's opinions are mere 
conjecture.  

This is especially so in light of the fact that they did not 
even discuss or assess the veteran's service medical records 
or his long-term employment as a mechanic.  The PTSD 
examination reports consistently reflect the veteran as 
relating that he stopped working because of his back 
symptoms related to his work as a mechanic.  There was never 
any mention of an in-service injury as a paratrooper.

The Board has considered the reasonable doubt doctrine as 
concerns this claim and finds that the evidence of record 
preponderates against the veteran's claim for entitlement to 
service connection for a low back disorder on a direct and 
presumptive basis.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD for the period prior to January 16, 1997, is denied.

Entitlement to an evaluation not to exceed 50 percent for 
PTSD for the period beginning on January 16, 1997, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to service connection for a skin disorder 
secondary to exposure to herbicides is denied.

New and material evidence to reopen a previously denied claim 
for entitlement to service connection for a low back disorder 
has been received.  The appeal is granted to that extent.

Entitlement to service connection for a low back disorder is 
denied.


______________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


